Citation Nr: 1812037	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to initial increased ratings for a service-connected right shoulder disability rated as 10 percent disabling prior to August 10, 2011, and as 20 percent disabling since that date.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted entitlement to service connection for a right shoulder disability and assigned a 10 percent rating effective February 6, 2008.

In June 2011, the Veteran testified before one of the undersigned Veterans Law Judges (VLJs).

In April 2012, the Board remanded this matter for additional development.  

In March 2017, the RO awarded a 20 percent rating for the service-connected right shoulder disability effective August 10, 2011.  

In March 2017, the Board remanded this matter for the scheduling of a second hearing before the Board.  

In June 2017, the Veteran testified before another of the undersigned VLJs.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claims involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C. § 7102(a) (2012).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

In correspondence dated in November 2017, the Veteran was advised of his right to a third hearing before a third VLJ.  He was informed that if he failed to respond to the letter within thirty days, the Board would assume that he did not want a third hearing and proceed accordingly.  Given that the Veteran has had a hearing before two of the members of the panel and failed to respond to the letter within thirty days, the Board finds that there is no Arneson-related impediment to issuing the decision herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is unfortunately once again necessary.  

The Veteran was last afforded a VA examination for his right shoulder disability in January 2016.  At his most recent hearing before the Board, the Veteran testified that his right shoulder disability had worsened in severity since the time of the last examination in January 2016.  Moreover, the Board's review of the VA examination reports relating to the Veteran's service-connected right shoulder disability are insufficient to comply with the testing required pursuant to the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, further examination is required with respect to the increased rating claim on appeal.

The Board observes that the development and readjudication of the Veteran's appeal for an increased rating may affect his combined evaluation during the appeal period under consideration for the TDIU appeal.  As such, the increased rating issue is inextricably intertwined, and adjudication of the Veteran's TDIU appeal must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of the service-connected right shoulder disability, and in connection with the claim for a TDIU, the functional impairment resulting from this disability. 

The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for the right shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion for each joint tested.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner must review the complete claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

2.  Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim(s).  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



			
	          THOMAS H. O'SHAY                                        P. M. DILORENZO
	               Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                          Board of Veterans' Appeals



                         __________________________________________
KELLI A. KORDICH
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



